Case 1:20-cv-20461-RNS Document 20 Entered on FLSD Docket 03/13/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

  Jorge E. Escobar, Plaintiff,           )
                                         )
  v.                                     )
                                           Civil Action No. 20-20461-Civ-Scola
                                         )
  Chocolate Fashion, Inc. and            )
  Perseverania Berger, Defendants.       )

           Order Approving FLSA Settlement and Dismissing Action
        The parties to this FLSA action have asked the Court to approve their
  settlement agreement and to dismiss the case. (Joint Motion for Entry of Orde r
  Approving Settlement and Dismissing Case with Prejudice, ECF No.19.) Havi ng
  reviewed the record, the relevant legal authorities, and the settlement
  agreement, the Court finds the settlement agreement fair and reasonable.
        The Court grants the parties’ motion for approval of the settlement
  agreement (ECF No. 19), dismisses this action with prejudice, and dire cts the
  Clerk to close this case. The Court reserves jurisdiction to enforce the partie s’
  settlement agreement. All pending motions are denied as moot.
        Done and ordered at Miami, Florida, on March 13, 2020.

                                              ___________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
